DETAILED ACTION
	For this Office action, Claims 1, 2, 5-10, 14, 15 and 18-20 are pending.  Claims 3, 4, 11-13, 16, 17, 21 and 22 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 09 June 2022 with respect to the grounds of rejection of all pending claims under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues that the grounds of rejection under 35 U.S.C. 101 are improper because the claims are directed to a technical solution for a technical problem, which comprises the detection of a leak during a blood treatment.  Applicant further argues that the recited limitations cannot be considered abstract ideas such as mathematical concepts, mental processes or certain methods of organizing human activity.  Additionally, applicant argues that the detection of a blood leak is a practical application not considered routine or well known in the prior art.  Upon further consideration, the examiner respectfully disagrees on all points.  
First, Claims 1, 6 and 14 as currently filed do not recite methods and corresponding apparatuses that detect a leak—only the “probability of a leak” based on the storing and filtering of data.  No technical solution for a technical problem is recited within the claims because no solution to the technical problem, a leak determined to be present in a first blood line, is recited within the claims.  Without further limitations in the claim language that recite a practical application or solution in response to the detection of the leak, no technical solution to the problem of a leak within the blood line is present within the claims as filed.  
The measurements and filtering of data are a combination of mathematical concepts (measuring of pressure in a first blood line yields numerical data, wherein the numerical data and later filtering are mathematical concepts) and mental processes (indication or determination of a leak based on the filtered data are mental processes based on mathematical concepts related to the generation of the data).  Therefore, the claims as filed are directed towards an abstract idea without significantly more.  
Furthermore, the practical utility or application present in the claims as filed—which is considered a blood treatment machine pumping blood to a patient through a first blood line with a blood pump—is considered routine and well understood in the art of extracorporeal treatment.  While the examiner agrees that the prior art does not teach or disclose the limitations considered the abstract idea (see below), the cited prior art makes evident that the practical applications present in the claim are well understood.  Without further features that integrate the indication of a probable blood leak into the methods or apparatuses—such as deactivating the blood pump or further physical processes that confirm such a blood leak—the claims are only directed to an indication of such a probable blood leak (itself a mental process) without further direction to any solution or action relating to the potential blood leak, the blood treatment machine, the first blood line, or the blood pump.  For these reasons, the claims are considered directed towards an abstract idea without significantly more; therefore, the rejections under 35 U.S.C. 101 stand in view of the arguments.    
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 09 June 2022, regarding the respective grounds of rejection over the claims under 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection under 35 U.S.C. 103 have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 09 June 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-10, 14, 15 and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a method and corresponding apparatus for detecting leaks during a blood treatment; however, the claimed leak detection only comprises the storing and filtering data representative of a detected pressure and indicating a probability of a leak based on a signal responsive to the filtered data.  Stored data and signals, without further practical application based on said data and signals, are considered abstract ideas.  This judicial exception is not integrated into a practical application because the end result of the leak detection methods/systems is only the indication of a probability of a leak in the system without any application that, for instance, adjusts the blood treatment machine or rectifies the probably leak without going beyond the scope of the claims. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the practical applications recited within the claim language are considered routine and well known in the art of blood treatment (blood treatment machine, first blood line, blood pump, etc.; see cited references as evidence of such features being considered routine).  For these reasons, Claims 1-2, 5-10, 14, 15 and 18-20 are rejected under 35 U.S.C. 101.  In order to overcome these grounds of rejection, the claims should be amended to recite a practical application provided by the claimed method/apparatus in response to the first signal being generated/received.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        08/04/2022